Title: To George Washington from Colonel Daniel Morgan, 24 July 1777
From: Morgan, Daniel
To: Washington, George



Sir
Hackansack [N.J.] 24th July 1777

I recd your instructions this morning by express, shall strictly observe them, I have detached three scouting parties this morning over the river, one to fort Lee and thare abouts to reconoitre, the other two, to cover them—have sent other parties to Colect all the boats, I have taken a man whome I believe to be a Great Vilion, but it appears to me through him some inteligence may be had, as he has free excess in New york, Mr  says he has made use of him that way, I have tharefore let him make his escape, he is to go [to] New York this evening, and tell thare he has been taken, and made his escape, and is afrad to be seen at home in the day, and is to Colect what News he Can in the day, and deliver it to Mr — at Night, if he will be faithfull he may be of great use to us, as the enemy has an intire Confidence in him, and if

he should play the dubble game he Cant hurt us much, Mr —returnd from Bergan last night, and says most of the fleet saild out of the Hook three days ago, but whether intended for a faint or not he Cant find out.
two regiments of British Troops one of Hasions Bartans Dungens and Buskerks do, is upon statan Island, the enemy are fortifying fort washington and Kings Bridg very strongly, they lay upon thair arms Tuesday and wednesday Night, an addition of three rigiments is sent thare from new york this week, general Clinton has the Command, his head quarters in the white house, about a hundred Vessels of defrent Sorts lye in the stream below york, some at the watering place, the Number he dont know, Col. Byards Core, of new recrutes Came to powles Hook yesterday, four diffrent encampments of thair light horse from greenwich, to Bloomindol a long the North river General How is in New york. I am your Hble servt

Danl Morgan

